DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 13 April 2022 has been entered.

Allowable Subject Matter
Claims 1 – 15 are allowed.
	The following is an examiner’s statement of reasons for allowance:
	Schwartau (US 2009/0255204 A1) is considered the most relevant prior art.  Welsh (US 3,890,108 A), Harthcock (US 2007/0101679 A1), and Reissig (WO 01/59311 A1, referencing a previously provided translation) are also considered relevant.
	Schwartau discloses a composite plate structure (e.g. Fig. 2, 4 – 7B), comprising: a composite plate (e.g. ¶¶ [0051] – [0079]), the composite plate comprising: a first fiber layer (a first of two “outer layers” 31, 32: e.g. Fig. 4 – 7A; ¶¶ [0056] – [0059], [0065] – [0067]); a second fiber layer having a first region, (the other of the two “outer layers” 31, 32: e.g. ¶¶ [0056] – [0059], [0065] – [0067], [0078]); and a core layer disposed between the first and second fiber layers (“core” 33 forming a part thereof: e.g. Fig. 4 – 7A; ¶ [0056]), wherein the core layer is exposed at the first region, and an edge of the core layer is discontinuous from the edge of the first fiber layer and the edge of the second fiber layer (e.g. Fig. 5A – 7A; ¶¶ [0065] – [0068], [0078]); and a resin component, connected to the composite plate, wherein the resin component is combined with the core layer at the first region.
	With respect to the core layer comprising a plurality of openings having a same height and arranged in an extending direction of the core layer, and parts of the plurality of openings are filled with the resin component, the following are observed: 
	Schwartau discloses the core layer is, e.g., a honeycomb core material (e.g. ¶ [0056]).  One of ordinary skill in the art would have appreciated honeycomb core materials are conventionally defined by a cellular structure where the openings are oriented perpendicular to the skin materials so as to provide high compressive strength (Welsh: e.g. Col. 2, l. 66, to Col. 3, l. 9).  In view of Schwartau describing embodiments wherein the composite plate structure resists winds from hurricanes and tornadoes when used to form vertical walls in buildings (e.g. ¶ [0006]), one of ordinary skill in the art such winds are capable of carrying debris which can impact the composite plate structure.  Therefore, in view of the compressive strength properties of the honeycomb, there is an implicit understanding that Schwartau’s composite plate structure orients the openings of the core layer perpendicular to the first and second fiber layers.
	Additionally, the resin component Schwartau discloses is provided within a “cavity” which, although depicted as triangular (e.g. Fig. 5B, 6A, 6B, 7A; ¶¶ [0026], [0070]), may have a rectangular or square shape (e.g. ¶ [0070]).  Accordingly, the plurality of openings have a same height and are arranged in an extending direction of the core layer.
	As to parts of the plurality of openings being filled with the resin component, Schwartau describes filling the core with the resin component at the region near the aforementioned “cavity” (e.g. ¶ [0078]).  
	However, Schwartau also discloses the resin component is injected, i.e. inserted under pressure, into the “cavity” (e.g. ¶¶ [0008], [0010], [0033], [0034], [0068], [0075], [0076]).  Schwartau generally states core layers, including honeycombs, inhibit thermal and acoustic transmission (e.g. ¶¶ [0019], [0056], [0061]).  More specifically, Schwartau seeks to avoid thermal transmission through the composite plate structure by preventing thermal bridges from developing from one side thereof to the other side thereof (e.g. ¶¶ [0001], [0007] – [0009], [0052], [0065], [0079]).  Accordingly, one of ordinary skill in the art would have been motivated to not fill at least two of the pluralities of openings as required of claim 1 since such structures would be contradictory to Schwartau.
	Harthcock discloses a composite plate structure having similar features to Schwartau, but notably comprises entirely filled openings (e.g. Fig. 1) but is not explicit as to exposure of a core layer as claimed.  Schwartau exposes a core layer, e.g. using holes, as means to allow the aforementioned injection (e.g. ¶ [0076]) but does not specify a motivation which could be used to modify Harthcock.  Moreover, Harthcock fills openings before applying fiber layers (e.g. ¶ [0042] describes attaching “panels” 12, 14 before, during or after activation of “material” 22, implying the “material” 22 is present before attaching), thus rendering any modification Schwartau may suggest unnecessary.
	Reissig discloses composite plate structures having, e.g., a curved shape in order to form a corner structure, wherein the area of a “cover plate” forming the concave side of the composite plate structure is smaller than the area of a “cover plate” forming the convex side of the composite plate structure (e.g. Fig. 4; § Description, p. 6, ¶¶ 7 – 8).  However, such features do not remedy the deficiencies of Schwartau or Harthcock.
	For at least the reasons, claim 1 is allowed.  
	Claims 2 – 15 depend, directly or indirectly, on claim 1.  A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.  AIA  35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, fourth paragraph.  Accordingly, claims 2 – 15 are allowed for at least the same reasons as claim 1.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ETHAN A UTT whose telephone number is (571)270-0356. The examiner can normally be reached Monday through Friday, 7:30 A.M. to 5:00 P.M. Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Veronica Ewald can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ETHAN A. UTT/Examiner, Art Unit 1783                                                                                                                                                                                                        

/FRANK J VINEIS/Supervisory Patent Examiner, Art Unit 1781